—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about May 6, 1997, which, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of burglary in the second degree, burglary in the third degree, and criminal mischief in the fourth degree, placed appellant with the Division for Youth for a period of up to 18 months, unanimously affirmed, without costs.
The court’s fact-finding determination was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Inconsistencies in testimony and other matters relating to credibility were properly presented to the trier of facts and we see no reason to disturb its findings.
Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Saxe, JJ.